FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 82 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 Page 1 of 25 NYSCEF: 06/15/2020
                                                                     RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


          E. JEAN CARROLL,

                                         Plaintiff,                  Index No. 160694/2019

                                                                     Hon. Verna L. Saunders
           -against-
                                                                     Mot. Seq. No. 003

          DONALD J. TRUMP, in his personal capacity,

                                         Defendant.



                       NOTICE OF MOTION TO STRIKE AN AFFIRMATIVE DEFENSE

                PLEASE TAKE NOTICE that upon the accompanying memorandum of law, dated

         June 15, 2020, the accompanying affirmation of Roberta A. Kaplan, dated June 15, 2010, and the

         exhibits annexed thereto, Plaintiff E. Jean Carroll will move this Court, at the Motion Submissions

         Part Courtroom, Room 130, 60 Centre Street, New York, New York 10007, on July 1, 2020, at

         9:30 am, or as soon thereafter as counsel may be heard, for an order pursuant to CPLR § 3211(b)

         striking Defendant Donald J. Trump’s ninth affirmative defense, which asserts that he is not

         subject to personal jurisdiction in this Court, and for such other or further relief as this Court may

         deem just and proper.

                PLEASE TAKE FURTHER NOTICE that, in accordance with CPLR § 2214(b),

         Defendant’s opposition to this motion shall be served at least seven days before July 1, 2020, and

         Plaintiff’s reply shall be served at least one day before such time.




                                                        1 of 2
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                   INDEX NO. 160694/2019
NYSCEF DOC. NO. 82 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 Page 2 of 25 NYSCEF: 06/15/2020
                                                                     RECEIVED




         Dated: New York, New York
                June 15, 2020                       ______________________
                                                    Roberta A. Kaplan
                                                    Joshua Matz
                                                    Matthew J. Craig
                                                    KAPLAN HECKER & FINK LLP
                                                    350 Fifth Avenue, Suite 7110
                                                    New York, New York 10118
                                                    Tel: (212) 763-0883
                                                    Fax: (212) 564-0883
                                                    rkaplan@kaplanhecker.com
                                                    jmatz@kaplanhecker.com
                                                    mcraig@kaplanhecker.com

                                                    Counsel for Plaintiff E. Jean Carroll




                                                2


                                             2 of 2
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 83 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 Page 3 of 25 NYSCEF: 06/15/2020
                                                                     RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


          E. JEAN CARROLL,

                                         Plaintiff,                  Index No. 160694/2019

                                                                     Hon. Verna L. Saunders
           -against-
                                                                     Mot. Seq. No. 003

          DONALD J. TRUMP, in his personal capacity,

                                         Defendant.


                         AFFIRMATION OF ROBERTA A. KAPLAN IN SUPPORT OF
                       PLAINTIFF’S MOTION TO STRIKE AN AFFIRMATIVE DEFENSE

                Roberta A. Kaplan, an attorney admitted to practice before the courts of the State of New

         York, authorized by law to practice in the State of New York, and not a party to this action, hereby

         affirms the following to be true under penalty of perjury pursuant to CPLR § 2106:

                1.       I am a partner with the law firm of Kaplan Hecker & Fink LLP, counsel for Plaintiff

         E. Jean Carroll in the above-captioned action. I am familiar with the facts of this case. I submit

         this affirmation in support of Carroll’s motion to strike an affirmative defense.

                2.       Attached as Exhibit A is a true and correct copy of the logo used in connection with

         the television program, The Apprentice.

                3.       Attached as Exhibit B is a true and correct copy of the entity information page for

         The Trump Corporation maintained by the New York Department of State, Division of

         Corporations.

                4.       Attached as Exhibit C is a true and correct copy of the entity information page for

         The Trump Organization, Inc. maintained by the New York Department of State, Division of

         Corporations.




                                                       1 of 2
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 83 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 Page 4 of 25 NYSCEF: 06/15/2020
                                                                     RECEIVED




                5.      Attached as Exhibit D is a true and correct copy of a Federal Election Commission

         filing by Donald J. Trump for President, Inc., dated May 20, 2020.

                6.      Attached as Exhibit E are true and correct copies are three Department of Homeland

         Security reports titled Expenditures Pursuant to the Presidential Protection Assistance Act of

         1976, dated August 2, 2019, November 20, 2019, and February 7, 2020. These reports were

         released by the Department of Homeland Security to governmentattic.org on May 11, 2020,

         pursuant to a Freedom of Information Act request, File Number 20190427.

                7.      Attached as Exhibit F is a certified transcript of a telephone call involving

         Defendant Donald J. Trump and U.S. Governors on June 1, 2020. The audio of the call is in the

         public domain and is available at, inter alia, https://www.thedailybeast.com/listen-to-trumps-

         unhinged-rant-to-guvs.

                8.      Attached as Exhibit G are true and correct copies of Florida Voter Registration

         Applications signed by Defendant, which were obtained by the Washington Post via a public

         records request.

                9.      Attached as Exhibit H is a true and correct copy of the Declaration of Use

         Agreement between the Town of Palm Beach, the Mar-a-Lago Club, Inc., and Donald J. Trump,

         which was obtained by the Washington Post from the public files of Palm Beach, Florida.

          Dated: New York, New York                         By: __________________________
                 June 15, 2020                                  Roberta A. Kaplan
                                                                KAPLAN HECKER & FINK LLP
                                                                350 Fifth Avenue, Suite 7110
                                                                New York, New York 10118
                                                                Tel: (212) 763-0883
                                                                Fax: (212) 564-0883
                                                                rkaplan@kaplanhecker.com

                                                               Counsel for Plaintiff E. Jean Carroll



                                                        2


                                                     2 of 2
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                      INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 Page 5 of 25 NYSCEF: 06/15/2020
                                                                     RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


          E. JEAN CARROLL,

                                    Plaintiff,              Index No. 160694/2019

                                                            Hon. Verna L. Saunders
           -against-
                                                            Mot. Seq. No. 003

          DONALD J. TRUMP, in his personal capacity,

                                    Defendant.




                                MEMORANDUM OF LAW IN SUPPORT OF
                       PLAINTIFF’S MOTION TO STRIKE AN AFFIRMATIVE DEFENSE



                                                       Roberta A. Kaplan
                                                       Joshua Matz
                                                       Matthew J. Craig
                                                       KAPLAN HECKER & FINK LLP
                                                       350 Fifth Avenue, Suite 7110
                                                       New York, New York 10118
                                                       Tel: (212) 763-0883
                                                       Fax: (212) 564-0883
                                                       rkaplan@kaplanhecker.com
                                                       jmatz@kaplanhecker.com
                                                       mcraig@kaplanhecker.com
                                                       Counsel for Plaintiff E. Jean Carroll




                                                 1 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 Page 6 of 25 NYSCEF: 06/15/2020
                                                                     RECEIVED




                                                           TABLE OF CONTENTS

         TABLE OF AUTHORITIES .......................................................................................................... ii

         PRELIMINARY STATEMENT .................................................................................................... 1

         RELEVANT FACTUAL & PROCEDURAL BACKGROUND ................................................... 2

         ARGUMENT .................................................................................................................................. 6

             I.   TRUMP’S PERSONAL JURISDICTION DEFENSE CONSISTS OF NOTHING
                  MORE THAN AN BARE LEGAL CONCLUSION........................................................... 7
             II. TRUMP’S PERSONAL JURISDICTION DEFENSE FAILS AS A FACTUAL
                 MATTER AS WELL ........................................................................................................... 8
         CONCLUSION ............................................................................................................................. 13




                                                                         2 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 Page 7 of 25 NYSCEF: 06/15/2020
                                                                     RECEIVED




                                                        TABLE OF AUTHORITIES

                                                                                                                                          Page(s)
         Cases
         Bank of Am., N.A. v. 414 Midland Ave. Assocs., LLC,
           78 A.D.3d 746 (2d Dep’t 2010) .................................................................................................. 7
         Chen v. Guo Liang Lu,
           144 A.D.3d 735 (2d Dep’t 2016) ................................................................................................ 9
         Commissioners of the State Ins. Fund v. Ramos,
           63 A.D.3d 453 (1st Dep’t 2009) ................................................................................................. 7
         Deer Consumer Prods., Inc. v. Little,
           35 Misc. 3d 374 (Sup. Ct., N.Y. Cty. 2012) ............................................................................... 7
         Hosley v. Curry,
           85 N.Y.2d 447 (1995) ........................................................................................................ passim
         In re Gelarie’s Estate,
            75 N.Y.S.2d 594 (Sur. Ct., Westchester Cty. 1947) ................................................................. 12
         In re Hall’s Estate,
            120 N.Y.S.2d 886 (Sur. Ct., N.Y. Cty. 1953) ............................................................................. 8
         In re Lynch’s Estate,
            170 Misc. 966 (Sur. Ct., N.Y. Cty. 1939) ................................................................................. 10
         In re Newcomb’s Estate,
            192 N.Y. 238 (1908) ............................................................................................................. 2, 11
         Laufer v. Hauge,
           140 A.D.2d 671 (2d Dep’t 1988) ................................................................................................ 9
         Mississippi Band of Choctaw Indians v. Holyfield,
           490 U.S. 30 (1989) .................................................................................................................... 11
         People v. Settles,
           46 N.Y.2d 154 (1978) ................................................................................................................. 9
         Reed v. McCord,
           160 N.Y. 330 (1899) ................................................................................................................... 9
         Robbins v. Growney,
           229 A.D.2d 356 (1st Dep’t 1996) ........................................................................................... 7, 8
         Wilke v. Wilke,
           73 A.D.2d 915 (1980) ............................................................................................................... 11




                                                                              ii


                                                                        3 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                                                                     INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 Page 8 of 25 NYSCEF: 06/15/2020
                                                                     RECEIVED




         Constitution and Statutes

         U.S. Const. amend. XXII, § 1 ....................................................................................................... 10

         18 U.S.C. § 3056 ............................................................................................................................. 3

         Rules

         CPLR § 301..................................................................................................................................... 5
         CPLR § 308..................................................................................................................................... 4
         CPLR § 3211.......................................................................................................................... passim

         Other Authorities

         Aamer Madhani & Darlene Superville, As Trump Resumes Travel, Staff Takes Risks to Prepare
           Trip, AP (May 5, 2020) ............................................................................................................ 11

         Celebrity Apprentice Intro / Credits, YouTube. ............................................................................. 3

         Donald J. Trump (@realDonaldTrump), Twitter (Oct. 31, 2019, 9:32 PM) ................................ 10

         Donald J. Trump, The Trump Organization ............................................................................... 2, 3

         Peter Baker & Maggie Haberman, As Protests and Violence Spill Over, Trump Shrinks Back,
           N.Y. Times (May 31, 2020) ...................................................................................................... 11

         Scott Neuman, Governors Push Back On Trump’s Threat To Deploy Federal Troops To Quell
           Unrest, NPR (June 2, 2020).. .................................................................................................. 5, 6

         See the Paperwork: Trump Changes Residence to Florida, N.Y. Times (Oct. 31, 2019)............ 10

         The Apprentice 1 Official Intro, YouTube ...................................................................................... 3

         Transcript, Trump: The Reality TV Years, NPR (Mar. 3, 2016) ..................................................... 2

         Maggie Haberman, Trump, Lifelong New Yorker, Declares Himself a Resident of Florida, N.Y.
          Times (Oct. 31, 2019) ............................................................................................................... 10




                                                                                iii


                                                                           4 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 Page 9 of 25 NYSCEF: 06/15/2020
                                                                     RECEIVED




                                        PRELIMINARY STATEMENT

                For better or for worse, depending upon how you look at it, New York has always been

         part of Defendant Donald Trump’s story. Trump built his brand on the claim that he had conquered

         the New York real estate market; he prominently featured the Manhattan skyline, the Brooklyn

         Bridge, and Flushing Meadows–Corona Park in the introductions of his television shows, The

         Apprentice and The Celebrity Apprentice; he celebrated his election as President at the New York

         Hilton; and he put the headquarters of his reelection campaign at Trump Tower in Manhattan, just

         below his spacious penthouse apartment. Even as he temporarily resides at the White House, a

         permanent Secret Service presence, funded by U.S. taxpayers, protects Trump Tower for whenever

         Trump is in New York City. In other words, Trump’s lifelong connection to New York is as strong

         as ever.

                But as darker chapters of his story have begun catching up with him, Trump has worked

         hard to distance himself from New York. This case is one example of that retreat. Plaintiff E. Jean

         Carroll alleges that Trump sexually assaulted her at Bergdorf Goodman, a department store a

         couple of blocks away from Trump Tower, and then defamed her when she spoke out about her

         experience last year. In response to Carroll’s particularized and credible allegations, Trump has

         done everything possible to try to stop discovery from moving forward. His tactics have ranged

         from attempting to avoid service to making meritless arguments for a stay. Although his argument

         that this case should be stayed because he cannot be sued while serving as President was heard by

         this Court on March 4, 2020, he has also asserted that this Court lacks jurisdiction altogether

         because he cannot be sued in New York. This motion is directed at that second (meritless)

         argument, which Trump now asserts as an affirmative defense.




                                                         1


                                                      5 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 PageRECEIVED
                                                                       10 of 25 NYSCEF: 06/15/2020




                    In light of recent events, it’s now time for the door to Trump’s jurisdictional defense to be

          shut permanently. Two weeks ago, on a nearly hour-long phone call, Trump told a large group of

          U.S. Governors that they would “look like a bunch of jerks” if they didn’t “dominate” the people

          protesting against racism and police misconduct, and he promised to do “something that people

          haven’t seen before” in order to achieve “total domination.” Of particular relevance here, during

          that same call, Trump openly admitted that he continues to “live in Manhattan.” In addition, other

          new revelations have further confirmed that New York continues to be Trump’s domicile and that

          no other jurisdiction (including Washington, D.C. or Florida) could possibly satisfy the strict

         standard that applies when a New Yorker wants to establish a new domicile outside of New York

         under New York law.

                    As the Court of Appeals recognized long ago, in order to effect such a change of domicile,

          “[r]esidence without intention, or intention without residence, is of no avail.” In re Newcomb’s

         Estate, 192 N.Y. 238, 250 (1908). Trump may reside now in Washington, D.C., but he has

         disavowed any intention of staying there after his Presidency. And while he may intend to move

         to Florida at some point in the future, there can be no question that he does not reside there now.

         Accordingly, Trump remains subject to jurisdiction in New York, and the Court should grant this

         motion to strike Trump’s personal jurisdiction defense pursuant to CPLR § 3211(b).

                             RELEVANT FACTUAL & PROCEDURAL BACKGROUND

                    “New York, my city,” Donald Trump proudly declared on the very first episode of his

          famed television program, The Apprentice. Transcript, Trump: The Reality TV Years, NPR (Mar.

          3, 2016). 1 And in that respect, he was telling the truth. Trump was born in Queens 74 years ago

         and has been associated with New York City his entire life. See Donald J. Trump, The Trump



          1
              https://www.npr.org/transcripts/468560204?storyId=468560204?storyId=46856020.

                                                                 2


                                                             6 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 PageRECEIVED
                                                                       11 of 25 NYSCEF: 06/15/2020




          Organization (last visited June 8, 2020). 2 The opening credits of both The Apprentice and The

          Celebrity Apprentice highlighted the City, featuring skyline views, the Brooklyn Bridge, and the

          Unisphere in Flushing Meadows–Corona Park. See The Apprentice 1 Official Intro, YouTube3;

         Celebrity Apprentice Intro / Credits, YouTube. 4 Moreover, the logo for The Apprentice depicted

          Trump with the City behind him:




          Ex. A. 5

                     For decades, Trump has maintained his home in the penthouse of Trump Tower in

         Manhattan. Both the Trump Organization and Trump’s presidential reelection campaign are

         headquartered there, and Trump designated Trump Tower as the single residence to be “fully

         secured by the Secret Service on a permanent basis” under Section 3 of the Presidential Protection

          Assistance Act of 1976, 18 U.S.C. § 3056 note. See Exs. B–E; Doc. No. 6 ¶¶ 7–12.

                     In fact, it was due to the permanent Secret Service presence at Trump Tower that Carroll

          had such difficulty effecting service of process at the start of this action. A process server went to


          2
            https://www.trump.com/leadership/donald-j-trump-biography.
          3
            https://www.youtube.com/watch?v=9paNJJqMn3c.
          4
            https://www.youtube.com/playlist?list=PL1iX0GymYlpbAEdGi2MK68etZxZl75UUy.
          5
            All “Ex.” references are to those exhibits attached to the Affirmation of Roberta A. Kaplan in Support of Plaintiff’s
          Motion to Strike an Affirmative Defense.

                                                                    3


                                                                7 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 PageRECEIVED
                                                                       12 of 25 NYSCEF: 06/15/2020




          Trump Tower on four different occasions, at different times, and each time, Secret Service agents

          and building staff blocked the process server. Doc. No. 6 ¶¶ 7–12. On one occasion, a Secret

          Service agent informed the process server that they “had been instructed not to allow process

          servers” to effect service. Id. ¶ 9. Another process server was warned that if he tried to leave papers

          with the Trump Tower concierge, he would not be permitted to leave the building. Id. ¶¶ 11.

                 Because the Secret Service had rendered service at Trump Tower “impracticable,” Carroll

          filed a motion for an order permitting an alternative method of service pursuant to CPLR § 308(5).

          In support of her motion, Carroll submitted a copy of Trump’s then-active New York voter

         registration dated November 4, 2019, which listed the Trump Tower penthouse as his home. Doc.

         No. 8. She sought leave to serve Trump by mail at Trump Tower, with copies of the Summons and

         Complaint to be sent to the White House and to six attorneys representing Trump in other ongoing

         personal capacity actions in New York. Doc. No. 6 ¶ 27. The Court granted that motion, and Trump

         eventually appeared in this action. Doc. Nos. 15, 19.

                 Once Trump had been properly served, however, his efforts to delay this case only

         intensified. Trump requested, and Carroll acquiesced in, a significant extension of time to file a

         motion to dismiss. Doc. No. 20; Doc. No. 24 ¶ 10; Doc No. 34 ¶ 6. Yet, well before that deadline,

         on the same day that discovery was set to commence, Trump filed a motion to dismiss focused

         exclusively on the argument that he was no longer subject to personal jurisdiction in New York

         because he had resided in the White House for the past three years. Doc. No. 33. Trump

         accompanied that motion to dismiss with an affirmation from his attorney that did not even purport

         to address the basis for Trump’s personal jurisdiction defense, and requested that the Court stay

          all discovery deadlines pending a decision on the motion. Doc. Nos. 28, 29.




                                                            4


                                                        8 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 PageRECEIVED
                                                                       13 of 25 NYSCEF: 06/15/2020




                     Carroll opposed Trump’s initial stay request, arguing that Trump was subject to general

         jurisdiction in New York under CPLR § 301 because, despite his temporary residence in

         Washington, D.C., he remained domiciled in New York City. Doc. No. 34. The Court

         (Ling-Cohan, J.) agreed, denying Trump’s motion to dismiss and holding that Trump had provided

         no evidence demonstrating that he was no longer subject to jurisdiction in New York. In her

         opinion, Justice Ling-Cohan emphasized that “there is not even a tweet, much less an affidavit by

         defendant Trump in support of his motion.” Doc. No. 36 at 1.

                     From there, Trump seemed to pivot to another delay tactic, arguing next that he is immune

         from suit in state court while he serves as President and asking that the Court stay this action

         pending the Court of Appeals’ consideration of that issue in Zervos v. Trump. Doc. No. 43. The

         parties briefed that second stay motion, and the Court entered a temporary stay of discovery

         deadlines pending its decision. Doc. Nos. 39, 50. 6 In the course of briefing that motion, however,

          Trump filed his Answer to Carroll’s Complaint. Doc. No. 68. As his ninth and final affirmative

          defense, Trump claimed, once again, that he is not subject to personal jurisdiction in this Court.

          Doc. No. 68 ¶ 155.

                     While Trump’s second stay motion remains sub judice, recent events have shed additional

          light on the deficiencies of Trump’s personal jurisdiction defense. More specifically, on June 1,

          2020, Trump spoke with a large group of U.S. Governors (including Jared Polis of Colorado, Phil

          Murphy of New Jersey, Andrew Cuomo of New York, J.B. Pritzker of Illinois, Janet Mills of

          Maine, Charlie Baker of Massachusetts, Gretchen Whitmer of Michigan, Tim Walz of Minnesota,

          and Jay Inslee of Washington) about the protests against racial injustice and police misconduct

          sweeping the Nation. Ex. F; see also Scott Neuman, Governors Push Back On Trump’s Threat To



          6
              As noted above, oral argument on that motion took place on March 4, 2020.

                                                                    5


                                                               9 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                                       INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 PageRECEIVED
                                                                       14 of 25 NYSCEF: 06/15/2020




          Deploy Federal Troops To Quell Unrest, NPR (June 2, 2020). 7 Trump spoke at length on that call,

          chastising the states whose response to the protestors (whom he characterized as “terrorists”) had

          not been forceful enough: “You have to dominate. If you don’t dominate, you’re wasting your

          time. They’re going to run all over you and you’ll look like a bunch of jerks. You have to

          dominate.” Ex. F at 1. Trump promised that the impending federal action would be forceful:

          “We’re going to do something that people haven’t seen before. But we’re going to have total

          domination.” Id. at 2.

                 Of relevance to this case, in commenting on the response of the New York City police

          during that call, Trump stated as follows:

                         Now what happened in New York, I have to tell you, I live in
                         Manhattan. What’s going on in Manhattan, I have no idea. New
                         York’s finest, they’ve got be allowed. They need to do their jobs. I
                         don’t know what’s happening in Manhattan, but it’s terrible. And
                         because it’s New York, because it’s Manhattan it gets a lot of press.
                         So they really spend a lot of time on it. But New York is going to
                         have to toughen up and we’ll send you National Guard if you want.

          Id. at 3 (emphasis added).

                 Based on that statement concerning his current residency, as well as the other undisputed

          facts and points of law set forth below, Carroll now files this motion to strike Trump’s affirmative

         defense that he is not subject to jurisdiction in New York.

                                                       ARGUMENT

                 Under CPLR § 3211(b), a plaintiff may “move for judgment dismissing one or more

          defenses, on the ground that a defense is not stated or has no merit.” CPLR § 3211(b) was made

          for a case like this since both reasons for striking a defense are fully applicable here. Trump has

          “not stated” the affirmative defense of personal jurisdiction because his Answer asserts nothing


          https://www.npr.org/2020/06/02/867565338/governors-push-back-on-trumps-threat-to-deploy-federal-troops-to-
          7

         quell-unrest.

                                                               6


                                                          10 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 PageRECEIVED
                                                                       15 of 25 NYSCEF: 06/15/2020




          but a bare, and thus insufficient, conclusion of law. Trump’s personal jurisdiction defense also has

          “no merit” because it is foreclosed by his own recent admission that he continues to “live in

          Manhattan” and by the patent insufficiency of any alternative domicile he might assert. For each

          of these independent reasons, the Court should grant Carroll’s motion to strike.

          I.     TRUMP’S PERSONAL JURISDICTION DEFENSE CONSISTS OF NOTHING
                 MORE THAN AN BARE LEGAL CONCLUSION

                 Trump’s affirmative defense of lack of personal jurisdiction should be stricken for the

          simple reason that Trump has not pleaded a single fact to support it.

                 Although a court must construe the pleadings in favor of the nonmoving party, “[b]are legal

          conclusions are insufficient to raise an affirmative defense.” Robbins v. Growney, 229 A.D.2d 356,

          358 (1st Dep’t 1996). Where “affirmative defenses merely plead conclusions of law without any

          supporting facts, the affirmative defenses should be dismissed pursuant to CPLR 3211(b).” Bank

          of Am., N.A. v. 414 Midland Ave. Assocs., LLC, 78 A.D.3d 746, 750 (2d Dep’t 2010) (internal

          quotation marks omitted) (dismissing affirmatives defenses of equitable estoppel, laches, waiver,

          unclean hands, and culpable conduct on this basis); see Comm’rs of the State Ins. Fund v. Ramos,

          63 A.D.3d 453, 453 (1st Dep’t 2009) (dismissing affirmative defense on same ground).

                 With respect to the Court’s purported lack of personal jurisdiction, a bare legal conclusion

         is all that Trump has asserted here. His ninth affirmative defense states, in full, that “[t]he Court

          lacks personal jurisdiction over President Trump.” Doc. No. 68 ¶ 155. Trump does not even plead

          that Trump is no longer domiciled in New York and has established domicile somewhere else, let

          alone plead any facts that would allow the Court to reach such a conclusion. See, e.g., Deer

          Consumer Prods., Inc. v. Little, 35 Misc. 3d 374, 381 (Sup. Ct., N.Y. Cty. 2012).




                                                           7


                                                      11 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 PageRECEIVED
                                                                       16 of 25 NYSCEF: 06/15/2020




                 Trump’s wholly insufficient pleading is even more egregious given that, as outlined above,

          it came weeks after Justice Ling-Cohan had already put Trump on notice that his personal

          jurisdiction defense was devoid of any reliable factual foundation. In denying Trump’s motion to

          dismiss for lack of jurisdiction, she emphasized that there was “not even a tweet, much less an

          affidavit by defendant Trump in support of his motion,” and that “even the defendant’s attorney

          affirmation does not assert a basis (evidentiary or otherwise) for dismissal.” Doc. No. 36 at 1–2.

                 Yet Trump has done nothing to bolster his defense since that ruling. Trump could not prove

         any facts then, and he does not plead any facts now. On this basis alone, the Court should grant

         Carroll’s motion and strike the affirmative defense of personal jurisdiction. See Robbins, 229

          A.D.2d at 358.

          II.    TRUMP’S PERSONAL JURISDICTION DEFENSE FAILS AS A FACTUAL
                 MATTER AS WELL

                 Trump’s personal jurisdiction defense should be also stricken for the additional reason that

          Trump could not support his bare legal conclusion with the requisite facts even if he tried. In other

          words, not only has Trump “not stated” the affirmative defense of personal jurisdiction, but that

          defense also has “has no merit.” CPLR § 3211(b).

                 Because the issue comes up most often in the context of individuals seeking to avoid paying

          their taxes, the burden for a party to establish a new domicile outside of New York is

          understandably a heavy one. See, e.g., In re Hall’s Estate, 120 N.Y.S.2d 886, 889 (Sur. Ct., N.Y.

          Cty. 1953) (rejecting charge of domicile argument where the statements of the deceased that “were

          declarative of an intent to establish a Florida domicile were prompted by a purpose to avoid tax

          liabilities”). “For a change to a new domicile to be effected, there must be a union of residence in

          fact and an ‘absolute and fixed intention’ to abandon the former and make the new locality a fixed

          and permanent home.” Hosley v. Curry, 85 N.Y.2d 447, 451 (1995). The party claiming a change


                                                           8


                                                       12 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 PageRECEIVED
                                                                       17 of 25 NYSCEF: 06/15/2020




          in domicile “has the burden to prove the change by clear and convincing evidence,” id., and “until

          a clear intention to change is established,” the “residence established earlier in time remains the

          individual’s domicile,” Laufer v. Hauge, 140 A.D.2d 671, 673 (2d Dep’t 1988). Moreover, for

          purposes of personal jurisdiction, the relevant inquiry is where the defendant was domiciled at the

         time the complaint was filed. Chen v. Guo Liang Lu, 144 A.D.3d 735, 737 (2d Dep’t 2016).

                 The simplest reason why Trump cannot meet this demanding standard is that he recently

          admitted to a large group of the nation’s Governors that he “live[s] in Manhattan.” Ex. F at 3. That

         statement, which is indisputably admissible as a party statement against interest, see, e.g., People

         v. Settles, 46 N.Y.2d 154, 167 (1978); Reed v. McCord, 160 N.Y. 330, 341 (1899), cannot be

         reconciled with the notion that Trump has established a residence elsewhere and intends to remain

         there permanently. And Trump certainly cannot prove by “clear and convincing evidence” that he

         has abandoned New York while he continues to hold himself out as a Manhattanite, especially

         when so much of his life—his business, his campaign, his permanent Secret Service protection—

         centers on a single address in Midtown. Hosley, 85 N.Y.2d at 451.

                 Even without Trump’s recent admission, any claim to a changed domicile under New York

         law would fail because there is no alternative location that would allow Trump to satisfy the dual

         requirements of “residence in fact” and an “absolute and fixed intention to . . . make the new

          locality a fixed and permanent home.” Id. at 451. As noted above, without the “union” of these

          two elements, Trump’s domicile remains unchanged. Id..

                 Although Trump’s answer does not identify another state where he can properly be sued,

          his original motion to dismiss papers implied Washington, D.C., arguing that there was no general

          personal jurisdiction in New York because Trump “has resided in the White House for the past

          three years.” Doc. No. 33 at 2. We obviously do not dispute that Trump currently resides at the



                                                           9


                                                      13 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 PageRECEIVED
                                                                       18 of 25 NYSCEF: 06/15/2020




          White House in Washington, D.C. But Trump’s time at the White House is, as a matter of

          constitutional law, temporary. See U.S. Const. amend. XXII, § 1 (“No person shall be elected to

          the office of the President more than twice, and no person who has held the office of President, or

          acted as President, for more than two years of a term to which some other person was elected

          President shall be elected to the office of President more than once.”). Without “an absolute and

          fixed intention” to make a temporary home “permanent,” the “[m]ere change of residence although

          continued for a long time does not effect a change of domicile.” Hosley, 85 N.Y.2d at 451.

                   It is possible that Trump might argue that his new domicile is Florida, especially since

          Trump has tweeted that although he “will stay for, hopefully, five more years” at the White House,

          he and his family “will be making Palm Beach, Florida, [their] Permanent Residence.” Donald J.

         Trump          (@realDonaldTrump),                Twitter        (Oct.        31,        2019,        9:32        PM),

         https://twitter.com/realdonaldtrump/ status/1190079191355670529 (emphasis added). Trump also

         purported to formalize that decision by filing a “Declaration of Domicile” that proclaimed Florida

          his “predominant and principal home.” See the Paperwork: Trump Changes Residence to Florida,

          N.Y. Times (Oct. 31, 2019). 8

                   Those acts in themselves, however, are irrelevant under New York law. Declaring that he

          “will” someday become a Florida permanent resident doesn’t establish a new domicile; to the

          contrary, it confirms a failure to do so, since expressing a “prospective” intention of changing

          domicile is not enough to effect an actual change. In re Lynch’s Estate, 170 Misc. 966, 967 (Sur.

          Ct., N.Y. Cty. 1939). Nor does a formal declaration suffice: given the eagerness of New Yorkers

          to avoid paying their taxes, 9 “[s]o-called ‘formal declarations’ of domicile . . . have lost their



          8
           https://www.nytimes.com/interactive/2019/10/31/us/trump-residence-documents.html
          9
           Indeed, at the time that Trump issued the above tweet, “a person close to the president said the reasons were primarily
          for tax purposes.” Maggie Haberman, Trump, Lifelong New Yorker, Declares Himself a Resident of Florida, N.Y.

                                                                     10


                                                               14 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 PageRECEIVED
                                                                       19 of 25 NYSCEF: 06/15/2020




          importance . . . as courts have recognized their self-serving nature.” Wilke v. Wilke, 73 A.D.2d

          915, 917 (1980); see also In re Newcomb’s Estate, 192 N.Y. at 252 (“If she had made the most

         formal declaration of intention for the purpose of creating evidence of an apparent change, with

         no intention of making an actual change, it would have been a fraud and of no effect.”).

                 Most fundamentally, however, a person cannot change his domicile to a state where he

          doesn’t currently reside—and Trump doesn’t currently reside in Florida. See Hosley, 85 N.Y.2d

          at 451 (domicile requires “residence in fact”); In re Newcomb’s Estate, 192 N.Y. at 250

          (“Residence is necessary, for there can be no domicile without it . . . .”); see also Mississippi Band

          of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989) (domicile requires “physical presence”).

          As noted above, Trump previously told this Court in this case that he “has resided in the White

          House for the past three years,” Doc. No. 33 at 2 (emphasis added), and any attempt to backtrack

          from this prior position would not only be inconsistent with the facts, but also reflect the type of

          gamesmanship that courts as a general rule do not tolerate. 10 Thus, Trump fails to satisfy one of

          the single most important criteria for a change of domicile: actually moving to a new state.

                 But that is not all. Trump’s efforts to register to vote in Florida further prove his lack of a

          permanent residence in that state. As noted above, at the time this lawsuit began, Trump maintained

          an active New York voter registration. Doc. No. 8. When he registered to vote in Florida (where

          he voted by mail in the March primary election), his first Florida voter registration application

          listed the White House as his place of residence. Ex. G. Although Trump later completed another


         Times (Oct. 31, 2019), https://www.nytimes.com/2019/10/31/us/politics/trump-new-york-florida-primary-
         residence.html.
         10
            Indeed, since the outbreak of Covid-19 in early spring, followed by the recent protests against racism and police
         brutality, Trump has understandably remained in the White House for longer periods of time than ever before during
         his Presidency. See Aamer Madhani & Darlene Superville, As Trump Resumes Travel, Staff Takes Risks to Prepare
         Trip, AP (May 5, 2020), https://apnews.com/fd846eb2c00ef1bb288699d1ee583aef; Peter Baker & Maggie Haberman,
         As Protests and Violence Spill Over, Trump Shrinks Back, N.Y. Times (May 31, 2020),
         https://www.nytimes.com/2020/05/31/us/politics/trump-protests-george-floyd.html.


                                                                 11


                                                             15 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 PageRECEIVED
                                                                       20 of 25 NYSCEF: 06/15/2020




          Florida voter registration application that changed the address to the Trump Organization’s Mar-

          a-Lago Club in Palm Beach, Florida, id., that address doesn’t work either, since residing

          permanently at Mar-a-Lago is forbidden under Florida law. The land use agreement with Palm

          Beach County that permitted Trump to establish Mar-a-Lago in the first place makes this clear.

          That agreement explicitly limits the use of the rooms at Mar-a-Lago to “a maximum of three (3)

          non-consecutive seven (7) day periods by any one member during the year,” and “any [other]

          usages not specifically” approved are prohibited. Ex. H at 2.11 With this 21-day limitation, Mar-a-

          Lago cannot possibly qualify as Trump’s “fixed and permanent home”—and until another such

          home is actually established, Trump cannot be domiciled in Florida. Hosley, 85 N.Y.2d at 451; see

          also In re Gelarie’s Estate, 75 N.Y.S.2d 594, 595 (Sur. Ct., Westchester Cty. 1947) (“Therefore

          his residence at the hotel was only temporary and he never abandoned the residence he had

          established in Westchester County. It is well established that a domicile continues until it is

          superseded by a new one and the abandonment of an established domicile is a necessary

          prerequisite to the acquisition of a new one.”).

                  Because Trump does not intend to reside permanently in Washington, D.C., and does not

          reside in Florida at all, he “lives in Manhattan” for purposes of personal jurisdiction under New

          York law. Any argument that he should be deemed domiciled elsewhere “has no merit,” and his

         personal jurisdiction defense should be dismissed pursuant to CPLR § 3211(b). 12




          11
            Counsel express no opinion as to whether Trump’s purported voter registration in Florida was valid—and whether
         he lawfully may vote in Florida in the upcoming Presidential election.
         12
            Given the complete lack of merit to Trump’s jurisdictional defense as well as the lack of any supporting evidence
         in the wake of Justice Ling-Cohan’s prior ruling, Carroll reserves the right to seek an appropriate award of costs and
         fees in connection with this motion since Trump’s personal jurisdictional defense is “completely without merit in law”
         and was made “primarily to delay or prolong the resolution of the litigation.” Rules of the Chief Administrative Judge,
         Subpart 130-1.1(c)(1), (2).

                                                                  12


                                                              16 of 17
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:36 AM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 92 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 PageRECEIVED
                                                                       21 of 25 NYSCEF: 06/15/2020




                                                  CONCLUSION

                 For the reasons set forth above, the Court should grant Carroll’s motion and strike

          Trump’s ninth affirmative defense.


          Dated: New York, New York
                 June 15, 2020                                ______________________
                                                              Roberta A. Kaplan
                                                              Joshua Matz
                                                              Matthew J. Craig
                                                              KAPLAN HECKER & FINK LLP
                                                              350 Fifth Avenue, Suite 7110
                                                              New York, New York 10118
                                                              Tel: (212) 763-0883
                                                              Fax: (212) 564-0883
                                                              rkaplan@kaplanhecker.com
                                                              jmatz@kaplanhecker.com
                                                              mcraig@kaplanhecker.com

                                                              Counsel for Plaintiff E. Jean Carroll




                                                         13


                                                     17 of 17
            Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 Page 22 of 25



 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF NEW YORK
 -------------------------------------------------------------------X
 E. JEAN CARROLL,
                                                                        Index No.: 160694/19
                                    Plaintiff,

                           -against-                                    Motion Seq. No. 003

 DONALD J. TRUMP, in his personal capacity,

                                     Defendant.
 -------------------------------------------------------------------X

                               NOTICE OF VOLUNTARY
                         WITHDRAWAL OF AFFIRMATIVE DEFENSE

        PLEASE TAKE NOTICE that defendant hereby voluntarily withdraws the ninth

affirmative defense asserted in his Answer.

        PLEASE TAKE FURTHER NOTICE that the undersigned attorneys submitted a

stipulation to plaintiff’s attorneys proposing to withdraw the ninth affirmative defense asserted in

defendant’s Answer, but plaintiff’s attorneys have refused to sign this stipulation.

Dated: New York, New York
       June 29, 2020

                                                         LAROCCA HORNIK ROSEN
                                                         & GREENBERG LLP

                                                         /s/ Patrick McPartland
                                                         __________________________________
                                                         Patrick McPartland
                                                         Jared E. Blumetti
                                                         40 Wall Street, 32nd Floor
                                                         New York, New York 10005
                                                         T: (212) 530-4837; 4831
                                                         E: pmcpartland@lhrgb.com
                                                            jblumetti@lhrgb.com

                                                         Attorneys for defendant
                                                         Donald J. Trump

To:     All counsel of record (via ECF)
           Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 Page 23 of 25




                                                          DIRECT DIAL    212.763.0884
                                                          DIRECT EMAIL rkaplan@kaplanhecker.com




                                                                        June 29, 2020

VIA NYSCEF

The Honorable Verna L. Saunders
Supreme Court of the State of New York, New York County
111 Centre Street, Room 934
New York, New York 10013

       Re:     Carroll v. Trump, Index No. 160694/2019 (Sup. Ct., N.Y. Cty.)

Dear Justice Saunders:

        We write on behalf of Plaintiff E. Jean Carroll in response to the Notice of Voluntary
Withdrawal of Affirmative Defense that Defendant Donald J. Trump filed earlier today. See Doc.
No. 93. In his Notice, Trump withdraws his affirmative defense of lack of personal jurisdiction
and states that his withdrawal moots Carroll’s pending motion to strike. Id. Carroll does not oppose
Trump’s decision to withdraw that meritless defense, and she acknowledges that such a
withdrawal, assuming it is with prejudice, moots Carroll’s motion to strike. But Trump’s Notice
also states that “plaintiff’s attorneys have refused to sign” a stipulation to facilitate Trump’s
withdrawal. Because that statement is misleading and inaccurate, we write to correct the record.
Id.

       As Your Honor is aware, Trump first moved to dismiss this action on personal jurisdiction
grounds on January 3, 2020. Doc. No. 33. In response, Carroll argued that Trump remained
domiciled in New York and reserved her right to seek sanctions for frivolous conduct intended to
delay proceedings. Doc. No. 34 at 6 n.2. The Court (Ling-Cohan, J.) agreed that Trump’s motion
to dismiss was baseless, holding that there was “not even a tweet, much less an affidavit by
defendant Trump in support of his motion.” Doc. No. 36 at 1.

        Weeks later, Trump reasserted personal jurisdiction as an affirmative defense in his
Answer. Doc. No. 68 ¶ 155. Tellingly, although Trump necessarily has, and has always had, full
knowledge of the facts relevant to his domicile, Trump made no effort to address any of the
deficiencies of that defense that the Court had identified. And after Trump admitted to a group of
U.S. governors that he “lives in Manhattan,” enough was enough. Carroll moved to strike Trump’s
personal jurisdiction defense pursuant to CPLR § 3211(b). Doc. No. 82. Carroll again reserved the
right to seek recovery of costs and fees in connection with the motion. Doc. No. 92 at 12 n.12.
           Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 Page 24 of 25


                                                                                                   2

        On the eve of Trump’s opposition deadline, his attorney revealed that Trump did not intend
to oppose the motion to strike. The next day, his attorney proposed a stipulation that would
recognize Trump’s withdrawal of his personal jurisdiction defense. As reflected in the
communications between counsel attached as Exhibit A, Carroll was amenable to such a
stipulation. Our only request was that the stipulation acknowledge that Carroll was reserving her
right to seek costs and fees in connection with the motion to strike. After Trump resisted that
acknowledgment, we offered on multiple occasions to make the reservation of rights mutual, such
that Trump would reserve his right to oppose any motion for costs and fees that Carroll might
make.

        Accordingly, any suggestion that Carroll “refused” to sign a stipulation is false. Although
Carroll was not willing to sign the stipulation in the exact form that Trump had drafted, stipulations
in judicial proceedings are not take-it-or-leave-contracts that the more powerful party may hold
over the other. Trump may have balked at a stipulation that would acknowledge the potential
consequences of pushing a frivolous defense, but it was hardly inappropriate for Carroll’s counsel
to ensure that Carroll’s rights were protected in any stipulation bearing her name.



                                                                      Respectfully submitted,



                                                                      Roberta A. Kaplan



cc:    Counsel of Record (via NYSCEF)
FILED: NEW YORK COUNTY CLERK 07/02/2020 09:16 AM                             INDEX NO. 160694/2019
NYSCEF DOC. NO. 96 Case 1:20-cv-07311 Document 1-5 Filed 09/08/20 PageRECEIVED
                                                                       25 of 25 NYSCEF: 07/01/2020




                                              1 of 2
